Citation Nr: 1435574	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  09-21 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for service-connected right knee disability.


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from September 1997 to December 1997 and from November 1999 to November 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2006 by the Department of Veterans Affairs (VA) Regional Office (RO).  In January 2011, June 2012, and January 2014 the Board remanded the matter for additional development.  

An interim May 2014 rating decision granted service connection for right knee instability as secondary to the service-connected right knee disability and assigned a separate 10 percent rating effective March 20, 2014 (date of the VA examination that diagnosed right knee instability).  The Veteran has not expressed disagreement with that determination and the matter of the rating for right knee instability is not before the Board.


FINDING OF FACT

Throughout the appeals period, the Veteran's right knee disability has not been manifested by significant neurological symptoms; flexion of the right knee is not shown to be limited to 30 degrees or less, or extension limited to 15 degrees or more.


CONCLUSION OF LAW

Throughout the rating period on appeal, the criteria for a rating in excess of 10 percent for the Veteran's service connected right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.1, 4.40, 4.45, 4.71a, Diagnostic Codes, 5260, 5261, 8520 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A March 2009 statement of the case provided notice on the "downstream" issues of entitlement to increased initial ratings; and April 2012 and May 2014 supplemental statements of the case readjudicated the claim after the appellant responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).  

The Veteran's pertinent treatment records have been secured.  The RO arranged for VA examinations in August 2006, April 2012, and May 2014.  The Board notes that the VA examination reports contain sufficient findings and informed discussion of the pertinent history and features of the disability to be adequate for rating purposes.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by the application of a schedular rating, which is based on an average impairment of earnings capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

Where an appeal is from the initial rating assigned with the award of service connection for a disability, the entire history of the disability must be considered and, if appropriate, separate ratings ("staged ratings") may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's service-connected right knee disability is currently rated under 8520-5260.  The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5260 refer to limitation of leg flexion and 38 C.F.R. § 4.124a, Diagnostic Code 8520 addresses paralysis of the sciatic nerve.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, flexion of the leg limited to 45 degrees warrants a 10 percent rating, to 30 degrees a 20 percent rating, and to 15 degrees a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Extension limited to 10 degrees warrants a 10 percent rating to 15 degrees a 20 percent rating, to 20 degrees a 30 percent rating, to 30 degrees a 40 percent rating, and to 45 degrees a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Flexion of the knee to 140 degrees is considered full and extension to 0 degrees is considered full.  38 C.F.R. § 4.71, Plate II.

A VA General Counsel precedent opinion holds that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Code 5260 and a compensable limitation of extension under Code 5261, provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004).  

Under Code 5262, a 10 percent rating is warranted when there is malunion of the tibia and fibula with slight knee or ankle disability; a 20 percent rating when there is malunion of the tibia and fibula with moderate knee or ankle disability; a 30 percent rating for malunion of the tibia and fibula with marked knee or ankle disability; and a [maximum] rating of 40 percent for nonunion of the tibia and fibula with loose motion, requiring brace.  38 C.F.R. § 4.71a.  

When evaluating musculoskeletal system disabilities, 38 C.F.R. § 4.40 provides for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 38 C.F.R. § 4.45 provides that consideration be given to weakened movement, excess fatigability and incoordination.  The United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain, in and of itself, that does not result in additional functional loss does not warrant a higher rating; the Court held that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment. 

Under 38 C.F.R. § 4.124a, Diagnostic Code 8520, (as analogous to sciatic nerve damage) incomplete paralysis of the sciatic nerve that is mild warrants a 10 percent rating.  A 20 percent rating is warranted for moderate incomplete paralysis of the nerve.  A 40 percent rating is warranted for moderately severe incomplete paralysis of the nerve.  A 60 percent rating is warranted for severe incomplete paralysis of the nerve with marked muscular atrophy.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

In August 2006 the Veteran was granted service connection for a right knee disability (internal derangement of the knee) and assigned a 10 percent rating under 38 C.F.R. § 4.124a, Diagnostic Code 8520 for mild incomplete paralysis of sciatic nerve.  A March 2009 rating decision code sheet re-assigned Diagnostic Code 8520-5260 for the Veteran's service-connected right knee disability noting objective findings of painful motion of the knee caused by internal derangement.  In so doing, the RO in essence found rating the knee under the musculoskeletal Diagnostic Code more appropriate than rating the right knee under a neurological Diagnostic Code.  The Board will consider both Diagnostic Code 8520 and Diagnostic Code 5260 in its analysis of the claim.

On VA examination in January 2006, the right knee had a 1-2+ effusion and an 1 inch increase in girth in comparison to the left knee.  There was tenderness in the right medial joint line during flexion and extension.  Range of motion testing revealed flexion of 118 degrees and full extension.  Flexion of the right knee was not further limited by pain, fatigability or incoordination on repetitive testing.  There was pain and stiffness rather than fatigability, weakness or incoordination.  McMurray sign was questionably positive but there was no ligamentous laxity medially or laterally and no gross clinical instability of the right knee.  Direct patellar compression of a mild degree produced mild to moderate pain response.  He appeared to have normal tracking of the patella in the trochlear groove and there was no significant genu varum or genu valgum noted.  On sensory examination of the lower extremities, he had excellent preservation of vibratory, light touch and pinprick sensation.  X-rays showed a normal right knee.  The diagnosis was internal derangement of the right knee, and a clinical suspicion of at least a partial tear of the right medial meniscus.

On August 2012 VA peripheral nerve examination, the Veteran reported working as a cook and spends most of his workday standing.  He experienced intermittent swelling of the right knee, but had not missed any work because of his right knee disability.  He had, however, left work 2 to 3 hours earlier than expected because of right knee swelling on three occasions in the last 12 months.  He was not receiving any specific treatment for his right knee problem and had not consulted a physician for his right knee disability in about 2 years.  He took ibuprofen once a week for right knee pain and swelling with variable relief.  He specifically denied sensory, motor, and coordination abnormalities in his right lower limb.  When asked to describe symptoms attributable to any peripheral nerve condition of the right lower extremity, he indicated there was no constant or intermittent pain, paresthesia or dysesthesias, numbness or other symptoms.  Muscle strength of the right knee was 5/5.  There was no muscle atrophy.  Reflexes were absent, and sensory examination was normal.  He had a normal gait.  Evaluation of the Veteran's peripheral nerves of the right lower extremity, revealed normal sciatic, external popliteal, musculocutaneous, anterior tibial, internal popliteal, posterior tibial, anterior crural, internal saphenous obturator, external cutaneous, and ilio-inguinal, nerves.  He did not use an assistive device.  There was no functional impairment of the right lower extremity due to a peripheral nerve condition, such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  There were no scars.  An electromyography (EMG) study had not been performed.  His peripheral nerve disability of the right lower extremity did not impact his ability to work.  It was noted that the Veteran was being evaluated for possible neurological impairment related to his right knee problems and not his possible left ulnar neuropathy.  There was no neurological diagnosis related to his right knee disability.  The examiner opined that the Veteran had no neurological impairment related to his intermittent right knee symptoms.  He noted that there was no medical indication to warrant performing an EMG/nerve conduction study of neurological impairment related to his right knee disability.  

It was noted in a March 2014 VA orthopedic examination report that there was normal alignment of both of the Veteran's knees.  He has a slight antalgic limp, favoring the right knee.  He was able to squat to 100 degrees with bilateral knee flexion, with right anterior knee pain.  Range of motion testing of the right knee revealed flexion to 130 degrees with full extension to 0.  There was no change in motion with repetition, and there was no evidence of any pain, fatigability, lack of coordination, but there was slight weakness in the examination of the right knee in that the right quadriceps strength was 4/5 and right hamstrings were 4/5, compared with 5/5 on the left.  Palpation revealed slight medial joint line tenderness on the right.  Joint stability testing of the right knee revealed a trace to 1+ positive Lachman's test with firm endpoint.  It was noted that testing was difficult because of the size of the Veteran's leg.  He guarded the knee while the examiner attempted to perform a Lachman's test.  However, it was felt that there was very slight laxity of the anterior cruciate on the right knee.  Posterior and anterior drawer tests were negative, and there was no varus or valgus laxity.  Patellar alignment and tracking was normal bilaterally with no subluxation.  Additional examination revealed moderate patellofemoral crepitus bilaterally during active range of motion of the knees.  There were no surgical scars.  There was no joint effusion of the right knee; however, there was soft tissue thickening such that the right knee measured 47.5 cm compared with 45 cm.  The right thigh and right calf were also slightly increased, right measuring 54 cm, and the right calf 43 cm. 

There was definitely no muscle atrophy, but the asymmetry of both thigh and calf, and knee of the right as compared to the left suggests some degree of generalized soft tissue swelling of the right lower extremity and not specific to the right knee.  No assistive devices were used.  X-rays showed no joint space narrowing between femur and tibia, nor between patella and femur.  The only finding of difference in current x-rays compared to those of 2006 was that current x-rays show slight intercondylar notch spur formation in the lateral aspect of the intercondylar notch involving the tibial spine and medial border of the lateral femoral condyle.  No joint effusion was found.  The diagnosis was sprain, right knee. 

The examiner noted that current examination and review of x-rays suggest residuals of right knee sprain, and that it is at least as likely as not that there is a very slight laxity of the anterior cruciate ligament of the right knee (based on this finding, a separate 10 percent rating was assigned for right knee instability).  The examiner noted that the request (to provide reasoned support, if warranted, for the August 2012 VA neurologic examiner findings that an electromyography and nerve conduction study was not medically indicated) seemed a bit odd since he is an orthopedic surgeon.  However, the orthopedist opined (based upon review of the Veteran's record and history regarding his right knee) that there is absolutely no indication for performing an electrodiagnostic study.  It is not indicated, it is unwarranted, it is unnecessary, and would expose the Veteran to unnecessary discomfort for such an interventional study.  Further, any findings of EMG or nerve conduction study would provide absolutely no information concerning the Veteran's knee condition. 

The Veteran's right knee is most appropriately rated under Diagnostic Code 5260 (for limitation of flexion).  The evidence of record throughout the appeal period does not show flexion limited to 30 degrees or less, or extension limited to 15 degrees or more.  Consequently, a higher (20 percent) rating under Diagnostic Code 5260 or 5261 is not warranted, and rating the right knee under either (or a combination of) these Diagnostic Codes do not result in a rating in excess of 10 percent.  

While the Veteran reported pain and stiffness, and there was tenderness in the right medial joint line during flexion and extension, there is no objective evidence of record demonstrating additional limitation of motion on repetitive testing that would warrant a rating in excess of 10 percent.  Notably, during the January 2006 VA examination the examiner noted that flexion of the right knee was not further limited by pain, fatigability or incoordination on repetitive testing.  During the March 2014 VA examination, there was no change in motion with repetition, and there was no evidence of any pain, fatigability, lack of coordination.  Although the Veteran reported that he experienced intermittent swelling of his right knee due to prolonged standing, he did not report that any such symptom resulted in functional loss.  He stated he had no constant or intermittent pain, paresthesia or other symptoms.  Thus, a rating in excess of 10 percent under the precepts of DeLuca is not warranted.

A close review of the evidence of record reveals that at no time throughout the appeals period has the Veteran's right knee disability demonstrated a compensable neurological impairment in order to warrant a higher or separate rating for a right knee neurological disability under Diagnostic Code 8520.  Both VA examiners (August 2012 and March 2014) essentially found that the Veteran had no neurological impairment related to his intermittent right knee symptoms.  

As the evidence shows that the Veteran's right knee symptomatology was fairly consistent throughout the appeals period, a staged rating is not for application in this instance.  See Fenderson, 12 Vet. App. 119.

As noted, service connection has been granted (by rating decision dated in May 2014) for right knee instability as secondary to the service-connected right knee disability and assigned a separate 10 percent rating under Diagnostic Code 5257 (lateral instability of the knee).  

Based on the foregoing, the Board finds that the preponderance of the evidence is against the claim for a schedular rating in excess of 10 percent for the Veteran's service-connected right knee disability.  

The Board has considered whether referral for extraschedular consideration is warranted for the neurological and/or orthopedic manifestations of the Veteran's right knee.  There is no objective evidence of impairment due to symptoms of the neurological and orthopedic manifestations of the right knee not encompassed by the schedular rating assigned.  As noted above, the record is devoid of significant neurological manifestations.  Further, the Veteran's reported symptoms of pain and swelling are addressed in the Diagnostic Codes discussed above.  Therefore, the schedular criteria are not inadequate, and referral for extraschedular consideration of his right knee disability is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008). 

Finally, the evidence of record does not suggest, and the Veteran has not alleged unemployability due to his right knee disability.  During the March 2014 VA examination he reported he was working as a cook, and would sometimes work 10 to 14-hour shifts.  Accordingly, the Board finds that the matter of entitlement to a total rating based on individual unemployability has not been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  



ORDER

Entitlement to an initial rating in excess of 10 percent for service-connected right knee disability is denied.



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


